DETAILED ACTION

Allowable Subject Matter
Claims 8-14 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claims 8, 21 and 28, these features being, using claim 8 as an example:

a calibration device, comprising: 
a memory; and one or more processors, communicatively coupled to the memory, to:
 receive, from a positional tracking device, information that relates to a pose of a three-dimensional real-world object to be aligned with a three-dimensional virtual object; 
perform a first operation to display, via an optical see-through head-mounted display device, the three-dimensional virtual object in a display coordinate system corresponding to a three-dimensional display space of the optical see-through head- mounted display device; 
perform a second operation to record three-dimensional positions of multiple points on the three-dimensional real-world object in a real-world coordinate system associated with the positional tracking device based on the pose of the three-dimensional real-world object at a time when a calibration input is received; 
repeat the first operation and the second operation until a recorded quantity of the three-dimensional positions satisfies a threshold value; and 
generate a transformation function to provide a mapping between three- dimensional points in the real-world coordinate system and three-dimensional points in the display coordinate system corresponding to the three-dimensional display space of the optical see-through head-mounted display device based on the recorded quantity of the three-dimensional positions.

	The closest prior art to the above features of Applicant’s independent claims is of record in this application per the PTO-892 and Information Disclosure Statements.   Of these references, the following comments are made:
U.S. 2019/0011709: systems and methods for tracking pose of an object of interest in real time, and update image data based on the tracked pose of the object (e.g. paras. 32-35). Motion fusion algorithms can be used to generate motion error corrected orientation information (see e.g. para. 45).
U.S. 2018/0130227: systems and methods that include tracking objects using marker images that can be 2D and 3D (e.g. paras. 45-47).  The instant reference also teaches a calibration process between a camera coordinate system real marker coordinate system and object coordinate systems (see e.g. Fig. 9-12). 
U.S. 2017/0295360: systems and methods that include a calibration process that includes collecting calibration data and performing mapping between marker locations and tracked real objects in a scene (e.g. Figs. 9, 14, 19). 

However, the references of record would not have rendered obvious the specific above combination of features of Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613